                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  EL DORADO DIVISION

JAMES WESTLEY MCCULLERS                                                         PLAINTIFF


v.                                     Civil No. 1:19-cv-1067


DEPUTY HUDSON, Union County
Sheriff’s Office; SHERIFF RICKY
ROBERTS, Union County, Arkansas;
STATE OF TEXAS PAROLE, Texas
Department of Criminal Justice; and
JUDGE BARKER, Union County Courthouse                                               DEFENDANTS

                                              ORDER

          Plaintiff James Westley McCullers filed this civil rights action pursuant to 42 U.S.C. §

1983 on December 30, 2019.        (ECF No. 1). Also on December 30, 2019, the Court advised

Plaintiff “that he is required to immediately inform the Court of any change of address” and that

“[f]ailure to inform the Court of an address change shall result in the dismissal of this case.” (ECF

No. 3).

          On January 22, 2020, mail sent to Plaintiff by the Court was returned as undeliverable,

marked “Return to Sender Not Deliverable as Addressed Unable to Forward.” (ECF No. 6). On

January 31, 2020, additional mail sent to Plaintiff by the Court was returned as undeliverable,

marked “Return to Sender Not Deliverable as Addressed Unable to Forward.” (ECF No. 7).

Plaintiff’s address of record is clearly no longer accurate, and he has not given the Court an updated

address.
       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). The Local Rules state in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       The Federal Rules of Civil Procedure also specifically contemplate dismissal of a case on

the ground that the plaintiff failed to prosecute or failed to comply with orders of the Court. Fed.

R. Civ. P. 41(b); See Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating that the court

possess the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b), a court may

dismiss an action based on “the plaintiff’s failure to comply with any Court order.” Brown v. Frey,

806 F.2d 801, 803-04 (8th Cir. 1986).

       Plaintiff has failed to obey a court order and has failed to keep the Court informed of his

current address. Therefore, pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule

5.5(c)(2), the Court finds that this case should be dismissed. Plaintiff’s Complaint (ECF No. 1) is

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 27th day of February, 2020.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge




                                                  2
